DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are examined on the merits.

Claim Rejections - 35 USC § 103 – Obviousness (2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4, 6-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (U.S. Patent Publication No. 20150290300) in view of Bloembergen et al.  (U.S. Patent Publication No. 20150290300). 
The U.S. Authority in the written opinion of the related PCT Application No. PCT/US2019/035428 (U.S. Examiner Blaine Copenhaver) rejected these same mirror claims under the equivalent obviousness PCT provision “Lack of Inventive Step”.  This document is already of record, filed on 4/15/20.  This examiner finds the disposition there equally applicable over the same unaltered instant claims.  The prior art and recited passages thereof are incorporated by reference verbatim here.
Thus, the claims are found prima facie obvious over the prior art reference(s).

2. 	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (U.S. Patent Publication No. 20150290300) in view of Bloembergen et al.  (U.S. Patent Publication No. 20150290300) and Jin et al. "Biodegradable, Multifunctional DNAzyme Nanoflowers for Enhanced Cancer Therapy,” NPG Asia Materials, 24 March 2017 (24.03.2017), .
The U.S. Authority in the written opinion of the related PCT Application No. PCT/US2019/035428 (U.S. Examiner Blaine Copenhaver) rejected these same mirror claims under the equivalent obviousness PCT provision “Lack of Inventive Step”.  This document is already of record, filed on 4/15/20.  This examiner finds the disposition there equally applicable over the same unaltered instant claims.  The prior art and recited passages thereof are incorporated by reference verbatim here.
Thus, the claims are found prima facie obvious over the prior art reference(s).

Claims Observation
	With regard to the product claims 17-20, relevant to subject matter eligibility, such is found here.  While saposin C (instant para 4:  a lysosomal protein that catabolizes glycosphingolipids; SDVYCEVCEFLVKEVTKLIDNNKTEKEILDAFDKMCSKSL SEECQEVVDTYGSSILSI LLEEVSPELVCSMLHLCSG (SEQ ID NO: 1)) and AS1411 (instant para 5:  a 26-base pair guanine-rich oligonucleotide apatamer to nucleolin, a phosphoprotein primarily located in the nucleolus but sometimes found on the cell surface in cancer cells) are found to be naturally occurring molecules, the third elements here:  SapC-DOPS – the combination of saposin C (SapC) and phospholipid dioleoylphosphatidylserine (DOPS) – is not, as even if the latter phospholipid were naturally occurring (not immediately found by this examiner after search thereof) it is combined into a nanovesicle with SapC via a man-made manufacturing process not deemed to be created naturally.  The resultant nanovesicle, per para 4 here:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654